Citation Nr: 1753591	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from July 7, 2007 to September 14, 2007 and on active duty from February 2009 to February 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In January 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. §  3.159 (2017).

This claim was denied essentially on the basis that the claimed bilateral knee disability was not shown.  At the January 2017 hearing the Veteran testified that he received private treatment at the Bone and Joint Center, where bilateral plica syndrome was diagnosed.  He testified that he submitted records of the private treatment to a provider at the Tomah VAMC, and that if the records were not in his claims file, he would resubmit them for the record.  He was afforded a 60-day abeyance period to submit such additional evidence.  Such evidence has not been received; there are no records from the Bone and Joint Center in the record.  As such records appear to be critical evidence in the matter at hand, they must be secured.  Accordingly, a remand to attempt to secure such records is necessary.

The case is REMANDED for the following:

1.  The AOJ should secure for the record the complete clinical records of all evaluations and treatment the Veteran has received for his knees from the Bone and Joint Center.  Before contacting the Veteran for assistance, it should be determined whether such records are available at the Tomah VAMC.  If not, he should be asked to provide the identifying information and authorization necessary for VA to secure them.  If the private provider does not respond to VA's request for the records, the Veteran should be so notified, reminded that ultimately it is his responsibility to ensure that private treatment records are received.  If he fails to respond, it should be assumed that no such records exist.

2.  The AOJ should arrange for any further development suggested by the response to the development sought above (to include an orthopedic examination of the Veteran if additional evidence received shows/suggests he has a knee disability).  If an examination is conducted, the Veteran's record should be reviewed by the examiner in conjunction with the examination.  Following review of the record and examination/interview of the Veteran, the consulting provider should respond to the following:

a)  Please identify (by diagnosis) each right and left knee disability found/shown by the record.

b)  Please identify the likely etiology of each knee disability entity diagnosed.   Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's service, to include the complaints noted therein?

The examiner must include rationale with all opinions
3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

